Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 1 of 16 Page ID #:90




                   EXHIBIT B
  Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 2 of 16 Page ID #:91

                                                                                                      USOO9208439B2


(12) United States Patent                                                          (10) Patent No.:                     US 9.208.439 B2
       Roberts et al.                                                              (45) Date of Patent:                             Dec. 8, 2015
(54)   GENERALIZED CONTEXTUAL                                                   (56)                     References Cited
       INTELLIGENCE PLATFORM
                                                                                                U.S. PATENT DOCUMENTS
(71) Applicant: Palo Alto Research Center                                        2002/0173295 A1         1 1/2002 Nykanen et al.
                Incorporated, Palo Alto, CA (US)                                 2012/0046770   A1        2/2012    Becker et al. ................... TOO.94
                                                                                 2012/O122476   A1        5, 2012   Lee et al.
(72) Inventors: Michael Roberts, Los Gatos, CA (US);                             2012/0203640   A1*       8, 2012   Karmarkar et al. ........ TO5, 14.66
                                                                                 2013/0110992   A1*       5, 2013   Ravindra et al. ...              TO9.220
                Shane P. Ahern, Foster City, CA (US);                            2013/0254213 A1* 9/2013 Cheng et al. ...                         707/748
                      Oliver Brdiczka, Mountain View, CA                         2014/0297739 A1 * 10/2014 Stein et al. .................... TO9.204
                      (US)                                                                        OTHER PUBLICATIONS
(73) Assignee:        PALO ALTO RESEARCH CENTER                                 Bellotti, Victoria et al., “Activity-Based Serendipitous Recommen
                      INCORPORATED, Palo Alto, CA (US)                          dations with the Magitti Mobile Leisure Guide'. CHI 2008 Proceed
                                                                                ings, Apr. 5-10, 2008.
(*) Notice:           Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35                   * cited by examiner
                      U.S.C. 154(b) by 282 days.
                                                                                Primary Examiner — Alan Chen
(21) Appl. No.: 13/873,061                                                      (74) Attorney, Agent, or Firm — Shun Yao: Park, Vaughan,
                                                                                Fleming & Dowler LLP
(22) Filed:           Apr. 29, 2013                                             (57)                       ABSTRACT
(65)                      Prior Publication Data                                One embodiment of the present invention provides a system
                                                                                for providing user information to a recommender. During
       US 2014/O324751A1                  Oct. 30, 2014                         operation, the system receives, from the recommender, a reg
                                                                                istration for notification of changes to a context graph. The
(51)   Int. C.                                                                  context graph includes information about user behavior and/
       G6N 5/02                      (2006.01)                                  or user interests. Next, the system receives, from a mobile
       G06O 30/02                    (2012.01)                                  device, event data derived from contextual data collected
(52)   U.S. C.                                                                  using detectors that detect the mobile device's physical Sur
       CPC .............. G06N 5/02 (2013.01); G06Q30/0269                      roundings. The system modifies the context graph based on
                                                                (2013.01)       the event data. The system then determines that the modifi
(58)   Field of Classification Search                                           cation to the context graph matches the registration, and sends
       CPC ........................................................ GO6N 5/02   a notification of context graph change to the recommender.
       See application file for complete search history.                                        20 Claims, 8 Drawing Sheets

                                                                                                 START




                                                                                       RCIWWENTATAFROM CLINTS
                                                                                                602

                             COLLECTPHYSICAL APPLICATION, AND OPERATING
                                        SYSTEMCONTEXTUALATA
                                                502

                                                                                       StoRAN PROCESSWNTATA
                                                                                                604

                                 STORE COLLECTD CONTXTUALATAAN
                                     GENERATHIGH-WLWNTS
                                                504


                                                                                          Update CONtext GRAPH
                                                                                                   608

                              PUBLISHWNTDATAtOSUBSCRIBERSON CLINT
                                           AN SERVER
                                              506

                                                                                 SNd UPAt    GRAPHATA TORECOMMENERS
                                                                                                  808
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 3 of 16 Page ID #:92


U.S. Patent         Dec. 8, 2015   Sheet 1 of 8          US 9.208.439 B2
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 4 of 16 Page ID #:93


U.S. Patent                                              US 9.208.439 B2




     (I
                                                         0 ZTN




                                                                 Z"SOI
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 5 of 16 Page ID #:94


U.S. Patent                                              US 9.208.439 B2
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 6 of 16 Page ID #:95


U.S. Patent                                              US 9.208.439 B2
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 7 of 16 Page ID #:96


U.S. Patent         Dec. 8, 2015     Sheet 5 of 8           US 9.208.439 B2




              COLLECT PHYSICAL APPLICATION, AND OPERATING
                         SYSTEM CONTEXTUAL DATA
                                   502




                 STORE COLLECTED CONTEXTUAL DATA AND
                     GENERATE HIGH-LEVEL EVENTS
                                 504




              PUBLISHEVENT DATA TO SUBSCRIBERS ON CLIENT
                             AND SERVER
                                 506




                                   FIG. 5
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 8 of 16 Page ID #:97


U.S. Patent         Dec. 8, 2015     Sheet 6 of 8        US 9.208.439 B2




                    RECEIVE EVENT DATA FROM CLIENTS
                                  602




                     STORE AND PROCESS EVENT DATA
                                  604




                          UPDATE CONTEXT GRAPH
                                   606




               SEND UPDATED GRAPH DATA TO RECOMMENDERS
                                  608




                                   FIG. 6
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 9 of 16 Page ID #:98


U.S. Patent          Dec. 8, 2015    Sheet 7 of 8                    US 9.208.439 B2




                                                                  PLATFORM API
                                                                      208

                  DISPLAY
                    705
                                                                CLIENT ANALYTICS
                                                                    PACKAGE
                                                                       216



                                                                 DATALOGGER
   COMPUTER AND COMMUNICATION SYSTEM                                 210
                     700
        PROCESSOR                                                   PUBLISH/
            702
                                                                   SUBSCRIBE
                                STORAGE                             SYSTEM
                                  706                                 218
         MEMORY
                                                                  APPLICATION
                                           N                          707
                                               N
                                                   YN             APPLICATION
                                                        N   w
                                                                      709




                                     FIG. 7
Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 10 of 16 Page ID #:99


U.S. Patent        Dec. 8, 2015       Sheet 8 of 8                      US 9.208.439 B2




                                                                       MACHINE
                                                                 /LEARNING MODULE
                                                             /            402


                                                         /              MAPPER
                                                     /                    314

                     DISPLAY
                       815                                            DEPENDENCY
                                                                        SYSTEM
                                                                          4.08



                                                                     CONTEXT GRAPH
                                                                          406


                                  STORAGE
                                    806                              RESTFUL WEBAP
                                                                          4.08



                                                                     RECOMMENDER
                                                                         824


                                                     V                APPLICATION
                                                         V                810
                                                             V
   KEYBOARD                          PONTING                     V    APPLICATION
      816                             DEVICE                              812
                                        818




                                     FIG. 8
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 11 of 16 Page ID #:100


                                                      US 9,208.439 B2
                               1.                                                                     2
              GENERALIZED CONTEXTUAL                                      In a variation on this embodiment, the system receives bulk
               INTELLIGENCE PLATFORM                                    upload of event data through an event posting interface, and
                                                                        modifies the context graph data based on the received bulk
                      BACKGROUND                                        upload event data.
  1. Field                                                                      BRIEF DESCRIPTION OF THE FIGURES
   This disclosure is generally related to contextual intelli
gence. More specifically, this disclosure is related to a method          FIG.1 presents a block diagram illustrating mobile devices
and system for collecting mobile device contextual informa              communicating event data to a server, according to an
                                                                   10   embodiment.
tion and facilitating efficient adaptation of a generic contex
tual intelligence system for customized applications.                      FIG. 2 presents a block diagram illustrating a client side
  2. Related Art                                                        architecture, according to an embodiment.
  As mobile devices equipped with technology to detect                     FIG. 3 presents a block diagram illustrating the relation
physical Surroundings become more pervasive in our every           15
                                                                        ship between client-side and server-side event processing
day lives, software on the mobile devices that detect and make          components, according to an embodiment.
use of physical Surroundings can increasingly contribute to                FIG. 4 presents a block diagram illustrating the relation
improving the lifestyle of mobile device users. Such software           ship between events, the mapper, and the context graph,
includes context-aware systems that may adapt to the com                according to an embodiment.
puting environment, including physical Surroundings, and                   FIG. 5 presents a flowchart illustrating an exemplary pro
make recommendations based on the physical Surroundings.                cess of collecting and publishing event data on the client,
A context-aware system on a mobile device detects the com               according to an embodiment.
puting environment and adapts to changing conditions                       FIG. 6 presents a flowchart illustrating an exemplary pro
detected from the environment, such as location and move                cess of event processing on the server, according to an
ment of the mobile device, nearby devices, and other sur           25   embodiment.
rounding conditions.                                                      FIG. 7 illustrates an exemplary mobile device for capturing
    Such context-aware systems may vary according to archi              event data, in accordance with one embodiment of the present
tecture and user model. A user model describes user activity            invention.
and interests at different points in time, including present and           FIG. 8 illustrates an exemplary server for processing
future activity. The system may recommend activities. Such         30   events, in accordance with one embodiment of the present
                                                                        invention.
as leisure activities, based on the user model. Unfortunately,
it takes considerable time and expense to develop such con                 In the figures, like reference numerals refer to the same
text-aware systems.                                                     figure elements.
                                                                   35                   DETAILED DESCRIPTION
                         SUMMARY
                                                                          The following description is presented to enable any per
   One embodiment of the present invention provides a sys               son skilled in the art to make and use the embodiments, and is
tem for providing user information to a recommender. During             provided in the context of a particular application and its
operation, the system receives, from the recommender, a reg        40   requirements. Various modifications to the disclosed embodi
istration for notification of changes to a context graph. The           ments will be readily apparent to those skilled in the art, and
context graph includes information about user behavior and/             the general principles defined herein may be applied to other
or user interests. Next, the system receives, from a mobile             embodiments and applications without departing from the
device, event data derived from contextual data collected               spirit and scope of the present disclosure. Thus, the present
using detectors that detect the mobile device's physical Sur       45   invention is not limited to the embodiments shown, but is to
roundings. The system modifies the context graph based on               be accorded the widest scope consistent with the principles
the event data. The system then determines that the modifi              and features disclosed herein.
cation to the context graph matches the registration, and sends         Overview
a notification of context graph change to the recommender.                 Embodiments of the present invention solve the problem of
   In a variation on this embodiment, the system receives,         50   efficiently developing context aware systems by providing a
from the mobile device, additional event data including appli           generic contextual intelligence platform that may be adapted
cation event data and/or operating system event data. The               for specific applications. Such a contextual intelligence sys
system then modifies the context graph based on the addi                tem facilitates real-time processing of contextual information
tional event data. The system determines that the modification          and support contextual application development for Web and
to the context graph matches the registration, and sends a         55   mobile applications.
notification of context graph change to the recommender.                   The generic contextual intelligence platform includes a
                                                                        client-side architecture and a server-side architecture. The
  In a variation on this embodiment, the event data includes            client-side architecture collects contextual data and sends
high-level event data generated by the mobile device from               processed contextual data to the server-side architecture as
contextual data.                                                   60   event data. Contextual data describes a computing context
   In a variation on this embodiment, the system receives a             detected by a mobile device client, such as physical Surround
query for context graph data from the recommender, and                  ings and/or application and/or operating system context. The
sends the context graph data to the recommender.                        server-side architecture stores the contextual data and uses
   In a variation on this embodiment, the system receives               the contextual data to modify a graph containing user behav
real-time event data through a RESTful WebAPI, and modi            65   ior and interest information. Applications may use informa
fies the context graph data based on the received real-time             tion from the graph to modify application-specific user mod
event data.                                                             els and generate recommendations.
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 12 of 16 Page ID #:101


                                                       US 9,208.439 B2
                               3                                                                         4
   The client-side architecture collects contextual data by               Client-Side Architecture
detecting a computing context including physical Surround                    FIG. 2 presents a block diagram illustrating a client-side
ings, application, and operating system context, and analyzes             architecture, according to an embodiment. Client-side archi
and writes the collected data to storage. The client-side archi           tecture 200 includes various components for collecting physi
tecture processes context detected through a hardware detec               cal and application contextual data, then processing and
tor, from an application, or from the operating system, and the           recording the data to a database. The components analyze the
resulting contextual data is stored as low-level event data.              data and generate high-level events based on the analyzed
Low-level event data indicate events that are detected from
                                                                          data. Client-side architecture 200 publishes the events to
context, and not generated, by the client-side architecture. For          applications on a client and to a server.
example, a low-level event can be a walking pattern sensed by        10
                                                                             Client-side architecture 200 includes physical detectors
an accelerometer, the selection of a button in an application,            such as GPS 202, accelerometer 204, and compass 206. The
or a screen capture. The client-side architecture may generate            physical detectors detect physical context Surrounding a
high-level events using the contextual data and send the high             mobile device and the system provides abstractions for uti
level events to a server. A high-level event can be, for                  lizing the physical detectors, including a platform application
example, a user reading e-mail. The client-side architecture         15
may also send event data to applications executing on the                 programming interface (API) 208. Platform API 208 facili
client.                                                                   tates communication with the devices and may preprocess the
   The server-side architecture receives event information                contextual data. Platform API 208 then sends its output to a
from the client and may analyze the event information to                  data logger 210 and a client analytics package 216. The client
modify a context graph. A context graph is an in-memory                   analytics package 216 analyzes the physical and application
model that stores facts and assertions about a users behavior             data and generates high-level events to forward to the server.
and interests. The server may also use a publish/subscribe                Multiple analytics components may run on the client. The
event system to send events to recommenders. A recom                      system can also send captured application data 209 to the data
mender is an application that recommends items or activities              logger 210. Note that captured application data 209 includes
for a user. These recommenders maintain application-specific         25   user events occurring within an application. The data logger
user models using user information derived from the context               210 may write the physical context data and the captured
graph. The server sends event data to a recommender when                  application data to a platform database 212 via a database
the event matches a Subscription request from that particular             abstraction layer 214. Platform database 212 stores historical
recommender. The recommenders then modify their applica                   traces to facilitate analysis of the data.
tion-specific user models with the user information and make         30
                                                                             The system can collect contextual data using a number of
recommendations based on the application-specific user                    different techniques. The system can obtain the contextual
models.
  In order to adapt the disclosed generic infrastructure to               data either from inside a client application, or via a specific
customized needs, one need only provide customized activity               data-logger application. For example, the system can collect
detection modules, customized user models, and/or custom             35   contextual data directly from applications via embedded
ized recommenders. The infrastructure is designed as a                    hooks. The system can also collect contextual data through
modular structure and the different functions are compart                 the operating system, including by capturing screens, detect
mentalized and not dependent on each other. One can cus                   ing click events, and transferring event log files. Further, the
tomize one or more modules for their particular application               system can collect contextual data from devices such as GPS
and/or also use default modules. An engineer adapting the            40   receivers, accelerometers, etc.
generic infrastructure may embed contextual intelligence in                  The client-side architecture 200 implements a centralized
their application and even monetize the application with con              listener pattern that allows for connected applications to reg
textually aware features. By adapting a generic infrastructure,           ister to receive contextual events from the analytics system.
one can save considerable time and expense in developing a                There may be a number of applications and modules that
customized contextual intelligence system.                           45   register for and utilize contextual information. Using the cen
Detailed Description                                                      tralized listener pattern, the client can also transfer events to
   FIG. 1 presents a block diagram illustrating mobile devices            a centralized server system, eitheras low-level activity traces,
communicating event data to a server, according to an                     or as higher level events generated by the analytics systems.
embodiment. In FIG. 1, mobile devices 102, 104, and 106                      An in-memory publish/subscribe system 218 implements
collect contextual data using detectors such as a GPS, an            50   the centralized listener pattern to provide contextual events to
accelerometer, and/or a compass. Such contextual data may                 client applications and to the HTTP server stub 220. The
indicate that a user is performing certain activities such as, for        client-side architecture 200 allows applications to register for
example, walking, running, or opening an application on the               particular types of events. For example, an application inter
mobile device. The contextual data may also include low                   ested in location-specific events may choose to register for
level operating system event data. The mobile devices can            55   GPS events. With client-side analytics and interest registra
process and store the contextual data as low-level event data.            tion, the infrastructure can reduce the impact of a multi-user
The mobile devices can also generate high-level event data,               system with a large Volume of events, thereby reducing the
Such as data to indicate that a user is writing a document. The           likelihood of overloading a server.
mobile devices may send event data to a server 108 through a                In one embodiment, the HTTP server stub 220 facilitates
network 110. In one embodiment, mobile devices may send              60   transmission of high-level events to a remote server. The
only high-level events to the server.                                     HTTP server stub 220 can receive events from the publish
   Server 108 stores, analyzes, and publishes the received                subscribe system 218 and transmit events using HTTP to a
event data. Server 108 may modify a context graph using the               remote server system (e.g., in JavaScript Object Notation
event data. One can modify application-specific user models               (JSON) format). Note that one can configure the stub to
by using user information stored in the context graph. Such          65   customize transmission of events. In one embodiment, the
application-specific user models facilitate implementation of             stub only relays events that are registered with the publish/
recommender applications.                                                 Subscribe system.
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 13 of 16 Page ID #:102


                                                      US 9,208.439 B2
                               5                                                                      6
Sending Data to Server                                                  tion, Such components may run during low load periods (e.g.,
   Server-side processing facilitates Social applications,              at night time) in order to optimize user models. The system
applications that require a higher level of data processing than        may redirect the processing output from Such components
can be accomplished on a single client, or applications that            back into the event processing system for transfer into a
require a server-side persistent state. For these scenarios             context graph. The server can also write the output from
requiring server-side processing, the client can upload data to         server-side analytics 310 into low-level event history data
the server either by uploading in real time or using bulk               base 306.
upload.                                                                    The server may also publish event data to subscribers, and
   For continuous, real-time events upload, the client can post         may use some of the event data to modify a context graph, as
JSON messages to a server-based RESTful Web API. A                 10   further discussed in FIG. 4. The server may publish events
RESTful web API is a web service implemented using HTTP                 through a publish/subscribe event system 308 using multiple,
and the principles of representational state transfer (REST).           concurrent, queues. Server-side analytics 310 may use a high
REST is a style of software architecture for distributed sys            level event stream to send events to publish/subscribe event
tems such as the World WideWeb. The client can identify the             system 308.
real-time events with a userid for the user the data is associ     15      In one implementation, the server may use RabbitMQ for
ated with. Real-time upload of events allows the client to              message queuing functionality. The server may also use high
continuously update user state for real-time applications.              performance event processing Subsystems for greater trans
   For bulk uploads the client can use HTTP POST to upload              action Volumes. Such as that based on OMO or message
large data files (e.g., from a database). Application-specific          passing interface (MPI). OMO is a high-performance syn
code can process such bulk uploads into a server-side data              chronous messaging library for use in Scalable distributed or
store. Note that clients can use bulk upload for large blocks of        concurrent applications. MPI is a portable, standardized mes
data, Such as screenshots or extensive low-level log files              sage-passing system that functions on parallel computers. In
intended for analysis using machine-learning techniques.                one implementation, the system includes an embeddable stub
Server-Side Event Processing                                            that allows analytic components to post data from an appli
   FIG. 3 presents a block diagram illustrating the relation       25   cation into publish/subscribe event system 308, where the
ship between client-side and server-side event processing               data can be transferred to a context graph.
components, according to an embodiment. FIG. 3 illustrates                The server can also receive and combine data from mul
an event processing system in the server receiving event data           tiple clients to leverage its greater processing power. In one
from a mobile device and the Subsequent analysis and storage            embodiment, the server may analyze data aggregated from a
of the event data. This figure also shows server component         30   number of clients. For example, the server may analyze co
interactions with a publish/subscribe event system that sends           location events involving locations of a number of clients. To
event data to a context graph. The context graph stores generic         transfer data back to a client, a server-side application may
user model information that may be adapted for application              push events into a client’s publish/Subscribe system asyn
specific user models and is further described in conjunction            chronously using a long-poll persistent push connection. For
with FIG. 4.                                                       35   example, the server may push notifications to the clients
   In FIG. 3, as described with respect to FIG. 2, a mobile             involved in the co-location events. Note that the system may
device 300 initially collects physical contextual data using            also use a long-poll connection to deliver recommendations
GPS 202 and compass 206, as well as detect application                  to clients. For example, the system may inject recommenda
events including user interactions 301. Mobile device 300               tions as specially labeled messages into the event processing
may analyze contextual data and/or generate high-level             40   system, which transfers the messages to the client for display
events using client-side analytics 216 and transmit events to           via a long-poll connection. Note that the system may also use
the server. The client can transmit both high-level events and          traditional polling instead of long-polling.
low-level events to the server via an event posting interface              One embodiment of the present invention may also include
302 and/or a RESTful WebAPI (see FIG. 4).                               a framework for developing machine learning components
  When the server receives events at the server-side RESTful       45   that include stubs providing access to stored event data and
WebAPI, the server can convert the events into internal mes             real-time events, and access to publish/Subscribe event sys
Sage queue events. Using a message queuing architecture on              tem 308 for posting events into the system. Machine learning
the server allows the system to decouple event reception from           modules can use a data-driven approach, in that their param
event processing. Any module on the server can Subscribe to             eters are serializable into a database.
the message queue, either using a user identifier or otherwise.    50      In one embodiment, the system instantiates a machine
   The server may write the event data to storage, analyze the          learning component in an application using a low number of
data, and/or publish the event data. The server may write the           function calls. The system can instantiate a suitable compo
data to storage for Subsequent analysis. The server may trans           nent with data from the database. The system can then con
fer event information from an event posting interface 302 to            nect the component to the event processing system, and acti
data store adapter 304. Such event information may be trans        55   vate the component for a particular user. In one
ferred via a real-time event stream, which may include                  implementation, a web-based authoring system can facilitate
streams of real-time events for each user. The server may use           the design and provisioning of Such functionality.
a data store adapter 304 to record events to low-level storage,         Relationship Between Events, Mapper, and Context Graph
such as low-level event history database 306. Low-level event              FIG. 4 presents a block diagram illustrating the relation
history database 306 can be, for example, a NoSQL database         60   ship between events, the mapper, and the context graph,
storing low-level event history information.                            according to an embodiment. The operation of the server
   Server-side analytics 310 can include machine learning               includes receiving events from clients and publishing events
modules for analyzing the event data. Components in server              to subscribers. Some of the subscribers are machine learning
side analytics 310 can access real-time data from the publish/          modules, and others include a mapper and a dependency
subscribe event system 308 or historical data from the low         65   system. The mapper and a RESTful WebAPI modify the
level event history database 306. Typically, such components            context graph, and the dependency system provides context
run in batch mode rather than real-time. In one implementa              graph change information to recommenders. The recom
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 14 of 16 Page ID #:103


                                                     US 9,208.439 B2
                              7                                                                       8
menders can modify implementation-specific user models                 to compute rankings and/or scores for recommendable items
based on the data received from the context graph, and make            and/or activities and/or services. The recommender may push
recommendations based on the information-specific user                 recommendations asynchronously to the client.
models. For example, a recommender can utilize data from a                A recommender using the data in context graph 406 can
user model to affect the score of an item when determining a           register for graph modification callbacks with dependency
recommendation.                                                        system 410. The recommender can use the callbacks, in con
   As illustrated in FIG. 4, during operation, event posting           junction with graph queries and assertions, to update appli
interface 302 sends events received from clients to publish/           cation-specific model values when graph data changes in
subscribe event system 308. Publish/subscribe event system             context graph 406. The recommender may then generate and/
308 may send some events to machine learning modules. Such        10   or modify recommendations based on the application-spe
as machine learning module 1 402 and machine learning mod              cific model values.
ule2 404, which form part of server-side analytics 310. The               Note that the data stored in context graph 406 and the
machine learning modules may determine appropriate                     change notification mechanism is Sufficient for many recom
responses to events. The system may employ a number of                 mendation applications. However, for more Sophisticated
different types of machine learning modules, including clas       15   applications, such as a mixed-model recommendation sys
sifiers, re-enforcement learners, and other miscellaneous              tem, one can add an interface layer for propagating changes
types. The system can train classifiers using historical data          from context graph 406 to an application-specific user model.
from the low-level event history. The classifiers may also have        Further, one may also add a query language to the system so
a detection component, which can run either in real-time on            that the recommenders may use the query language to issue
the event stream, or periodically on the data in the stored            queries against the context graph, thereby facilitating update
history. Re-enforcement learners can also observe changes to           of the application-specific user model.
the mobile device context via event observation and learn              Exemplary Prototype Applications
appropriate responses.                                                    Two exemplary prototype applications utilizing applica
   In one embodiment, the system may store contextual data             tion-specific user models are discussed below. The first
for each user. Each user is associated with a context graph 406   25   example is a rule-based recommendation engine that uses
that describes their current state. Context graph 406 is a             dependency system 410 to update rules. The second example
per-user, in-memory, graph-based model that stores facts and           is a mixed-model content recommendation system that Sub
assertions about user behavior and actions. Context graph 406          scribes to the context graph 406 and uses their output to affect
is a database of information about the user. For example,              changes to its variables. Additionally, modules for combining
context graph 406 may include data relating to the personal       30   recommendations are suggested below.
habits of the user. Such data may include that a user tends to            In one embodiment, a system using a rule-based recom
drink coffee at four o’clock, or that the user tends to go to          mendation engine may use the dependency system to update
work at two o'clock.                                                   the status of rules, which can push recommendations to a
  Context graph 406 functions as a storage component of a              client. Changes to the context graph trigger re-evaluation of
generalized user model. A user model describes predicted          35   the rule state. When the rule state changes, the recommender
current and future activities and interests for a user. The            makes recommendations via the association of a recommend
system can store data in context graph 406 using a type-less           able item with the rule. In a trivial case, the recommender
approach to data storage. Context graph 406 may store data             pushes recommendations to a client. More complex systems
according to different data models, including data models for          can vote on recommendations, with the votes assembled via a
entity-relationship data and unstructured data. Note that con     40   ranking System.
text graphs can also be shared between users. In one embodi              In another embodiment, a mixed-model content recom
ment, the system can manage context graphs with greater                mendation system can utilize discrete variables to indicate
numbers of nodes using cross module interconnections.                  user interest in particular subjects, and can score or rank
   The system enters data into context graph 406 through               content that has similar variables indicating the content type.
subscriptions to publish/subscribe event system 308. A map        45   The mixed-model system can Subscribe to the context graph,
per 314 modifies context graph 406 after receiving informa             and use their output to affect changes to its variables. Each
tion from publish/subscribe event system 308. The compo                recommendable item can be characterized by a number of
nents that transfer event information into context graph 406           variables in a vector space. Variables can, for example, indi
can be specially developed for specific applications. As dis           cate ethnicity of restaurants. When changes are made to the
cussed with respect to FIG. 2, clients may also send and          50   context graph, the recommender calculates recommendations
receive information directly to and from the context graph             by executing a calculation relating model factors with recom
406 using a RESTful WebAPI 408.                                        mendation vector variables. The recommender then assigns
Dependency System                                                      each recommendable item a numerical score.
   A dependency system 410 connects recommenders to con                   The system described herein may also include combiner
text graph 406 so that the system may notify recommenders of      55   modules that accept output from recommenders and combine
context graph changes. Changes to the data in context graph            the output to determine a recommendation score. For
406 trigger changes and alerts via the dependency system               example, a vote-based combiner can score recommendations
410. Such changes include topological changes and/or                   according to the number of votes they receive. This is suitable
changes to individual properties on objects (e.g., nodes and           for combining the output from a number of rule-based rec
edges) in context graph 406.                                      60   ommenders. As another example, a combiner may also select
   Dependency system 410 can transfer data from context                a best recommendation from among multiple recommenda
graph 406 into an application-specific user model. Such an             tion scores to determine an output recommendation score.
application-specific user model may be used in a rule or               Exemplary Process for Collecting and Publishing Event Data
mixed-model based recommender or any other type of rec                 on the Client
ommender.                                                         65     FIG. 5 presents a flowchart illustrating an exemplary pro
   In one embodiment, when the dependency system 410                   cess of collecting and publishing event data on the client,
detects the graph changes, the changes triggera recommender            according to an embodiment. During operation, the client
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 15 of 16 Page ID #:104


                                                     US 9,208.439 B2
                                                                                                     10
initially collects physical, application, and operating system         Video discs), or other media capable of storing computer
contextual data (operation 502). For example, the client may           readable media now known or later developed.
collect physical Surroundings contextual data Such as the                 The methods and processes described in the detailed
location, movement, and/or compass measurement of the                  description section can be embodied as code and/or data,
mobile device. The client then stores the contextual data (or          which can be stored in a computer-readable storage medium
otherwise processes the contextual data as low-level event             as described above. When a computer system reads and
data) and generates high-level events (operation 504). For             executes the code and/or data stored on the computer-read
example, the client may generate high-level event indicating           able storage medium, the computer system performs the
that a user is using a web browser. The client then publishes          methods and processes embodied as data structures and code
event data to subscribers on the client and server (operation     10   and stored within the computer-readable storage medium.
506). The client may use event posting interface 302 and/or               Furthermore, methods and processes described herein can
RESTful WebAPI 408 to send event data to the server.                   be included in hardware modules or apparatus. These mod
   FIG. 6 presents a flowchart illustrating an exemplary pro           ules or apparatus may include, but are not limited to, an
                                                                       application-specific integrated circuit (ASIC) chip, a field
cess of event processing on the server, according to an           15   programmable gate array (FPGA), a dedicated or shared pro
embodiment. During operation, the server receives event data           cessor that executes a particular software module or a piece of
from clients (operation 602). The server may queue the event           code at a particular time, and/or other programmable-logic
data for processing. Next, the server stores and processes the         devices now known or later developed. When the hardware
event data (operation 604). The server may analyze the event           modules or apparatus are activated, they perform the methods
data, either by performing real-time analysis or analyzing in          and processes included within them.
batch mode. The server may publish events to a publish/                   The foregoing descriptions of various embodiments have
subscribe event system. Further, the server may analyze co             been presented only for purposes of illustration and descrip
location events and push events to clients. The server can             tion. They are not intended to be exhaustive or to limit the
update context graph 406 using the event data (operation               present invention to the forms disclosed. Accordingly, many
606). The server may modify context graph 406 using output        25   modifications and variations will be apparent to practitioners
from server analytics components. Using dependency system              skilled in the art. Additionally, the above disclosure is not
410, the server may send context graph 406 data to recom               intended to limit the present invention.
menders (operation 608). When the graph changes, the sys
tem can send the new graph data to relevant recommenders.                What is claimed is:
The recommenders can then form recommendations using              30     1. A method, comprising:
the new graph data.                                                      receiving, from a mobile device, event data derived from
   FIG. 7 illustrates an exemplary mobile device for capturing              contextual data collected using detectors that detect a
event data, in accordance with one embodiment of the present                physical context Surrounding the mobile device;
invention. In one embodiment, a computer and communica                   modifying a context graph that stores facts and assertions
tion system 700 includes a processor 702, a memory 704, an        35        about a user's behavior and interests using the event
optional display 705, and a storage device 706. Storage                     data;
device 706 stores a number of applications, such as applica              in response to determining that there exists a registration
tions 707 and 709. Storage device 706 also stores a platform                for notification of changes that matches the modification
API 208, as well as other applications, such as clientanalytics             to the context graph, sending a notification of context
package 216, data logger 210, and publish/subscribe system        40        graph change to a recommender.
218. During operation, the applications are loaded from Stor             2. The method of claim 1, further comprising:
age device 706 into memory 704 and then executed by pro                  receiving, from the mobile device, additional event data
cessor 702. While executing the program, processor 702 per                  including application event data and/or operating sys
forms the aforementioned functions.                                         tem event data;
   FIG. 8 illustrates an exemplary server for processing          45     modifying the context graph based on the additional event
events, in accordance with one embodiment of the present                    data;
invention. In one embodiment, a computer and communica                   determining that the modification to the context graph
tion system 800 includes a processor 802, a memory 804, and                matches the registration; and
a storage device 806. Storage device 806 stores a number of              sending a second notification of context graph change to
applications, such as applications 810 and 812. Storage           50        the recommender.
device 806 also stores a machine learning module 402, map                3. The method of claim 1, wherein the event data includes
per 314, dependency system 410, context graph 406, REST                  high-level event data generated by the mobile device from
ful WebAPI 408, and recommender 824. During operation,                      contextual data.
one or more applications are loaded from storage device 806              4. The method of claim 1, further comprising:
into memory 804 and then executed by processor 802. While         55     receiving a query for context graph data from the recom
executing the program, processor 802 performs the afore                     mender, and
mentioned functions. Computer and communication system                   sending the context graph data to the recommender.
800 is coupled to an optional display 815, keyboard 816, and             5. The method of claim 1, further comprising:
pointing device 818.                                                     receiving real-time event data through a RESTful WebAPI:
  The data structures and code described in this detailed         60        and
description are typically stored on a computer-readable Stor             modifying the context graph based on the received real
age medium, which may be any device or medium that can                      time event data.
store code and/or data for use by a computer system. The                 6. The method of claim 1, further comprising:
computer-readable storage medium includes, but is not lim                receiving bulk upload of event data through an event post
ited to, Volatile memory, non-volatile memory, magnetic and       65        ing interface; and
optical storage devices such as disk drives, magnetic tape,              modifying the context graph based on the received bulk
CDs (compact discs), DVDs (digital versatile discs or digital               upload event data.
 Case 2:20-cv-10753 Document 1-2 Filed 11/25/20 Page 16 of 16 Page ID #:105


                                                     US 9,208.439 B2
                             11                                                                   12
   7. A non-transitory computer-readable storage medium                  modifying a context graph that stores facts and assertions
storing instructions that when executed by a computer cause                  about a user's behavior and interests using the event
the computer to perform a method, the method comprising:                    data;
  receiving, from a mobile device, event data derived from                in response to determining that there exists a registration
     contextual data collected using detectors that detect a                 for notification of changes that matches the modification
     physical context surrounding the mobile device:                         to the context graph, sending a notification of context
  modifying a context graph that stores facts and assertions                 graph change to a recommender.
      about a user's behavior and interests using the event               14. The computer-readable storage medium of claim 13,
      data;                                                            wherein the computer-readable storage medium stores addi
   in response to determining that there exists a registration    10   tional instructions that, when executed, cause the computer to
      for notification of changes that matches the modification        perform additional steps comprising:
      to the context graph, sending a notification of context             receiving, from the mobile device, additional event data
      graph change to a recommender.                                         including application event data and/or operating sys
  8. The non-transitory computer-readable storage medium                    tem event data;
of claim 7, wherein the computer-readable storage medium          15     modifying the context graph based on the additional event
stores additional instructions that, when executed, cause the               data;
computer to perform additional steps comprising:                          determining that the modification to the context graph
  receiving, from the mobile device, additional event data                  matches the registration; and
     including application event data and/or operating sys                sending a second notification of context graph change to
                                                                            the recommender.
     tem event data;                                                      15. The computer-readable storage medium of claim 13,
  modifying the context graph based on the additional event            wherein the event data includes high-level event data gener
     data;
   determining that the modification to the context graph              ated by the mobile device from contextual data.
     matches the registration; and                                        16. The computer-readable storage medium of claim 13,
   sending a second notification of context graph change to       25   wherein the computer-readable storage medium stores addi
     the recommender.                                                  tional instructions that, when executed, cause the computer to
  9. The non-transitory computer-readable storage medium               perform additional steps comprising:
of claim 7, wherein the event data includes high-level event              receiving a query for context graph data from the recom
data generated by the mobile device from contextual data.                  mender; and
   10. The non-transitory computer-readable storage medium        30     sending the context graph data to the recommender.
of claim 7, further comprising:                                          17. The computer-readable storage medium of claim 13,
  receiving a query for context graph data from the recom              wherein the computer-readable storage medium stores addi
     mender, and                                                       tional instructions that, when executed, cause the computer to
   sending the context graph data to the recommender.                  perform additional steps comprising:
   11. The non-transitory computer-readable storage medium        35     receiving real-time event data through a RESTful WebAPI:
of claim 7, further comprising:                                             and
  receiving real-time event data through a RESTful WebAPI:               modifying the context graph based on the received real
     and                                                                    time event data.
  modifying the context graph based on the received real                  18. The computer-readable storage medium of claim 13,
     time event data.                                             40   wherein the computer-readable storage medium stores addi
   12. The non-transitory computer-readable storage medium             tional instructions that, when executed, cause the computer to
of claim 7, further comprising:                                        perform additional steps comprising:
   receiving bulk upload of event data through an event post              receiving bulk upload of event data through an event post
    ing interface; and                                                       ing interface; and
  modifying the context graph based on the received bulk          45      modifying the context graph based on the received bulk
    upload event data.                                                      upload event data.
  13. A computing system comprising:                                      19. The method of claim 1, further comprising:
  one or more processors,                                                 sending a second notification to the recommenderby push
  a non-transitory computer-readable medium coupled to the                   ing events into the recommender's publish/subscribe
     one or more processors having instructions stored            50         system asynchronously using a long-poll persistent push
                                                                            connection.
     thereon that, when executed by the one or more proces                20. The method of claim 1, wherein sending the notifica
     Sors, cause the one or more processors to perform opera           tion comprises notifying the recommender of topological
     tions comprising:
  receiving, from a mobile device, event data derived from             changes in the context graph and/or changes to individual
     contextual data collected using detectors that detect a      55   properties of nodes and edges in the context graph.
     physical context surrounding the mobile device:
